Citation Nr: 0921466	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant's deceased spouse is claimed to have had active 
service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO determined that new and material evidence had not been 
received to reconsider the appellant's previously denied 
claim of entitlement to VA death benefits.  The appellant's 
disagreement with that decision led to this appeal.

In May 2006, the Board remanded the appeal to issue the 
appellant notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  As discussed below, based the holding of 
a United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision rendered after this Board remand, 
unfortunately, the appeal must again be remanded.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has asserted that her deceased spouse had 
service with the U.S. Armed Forces of the Far East (USAFFE), 
and thus was entitled to VA benefits as a veteran.  During 
his lifetime, the spouse filed for benefits.  In January 
1969, the National Personnel Records Center (NPRC) responded 
that the spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In the 
appellant's claims, this has been the basis of denial of all 
VA benefits.

At the time of the January 1969 certification from the NPRC, 
the record contained no documents regarding the contended 
service.  Since this certification, documents from the 
Philippine National Red Cross, the Veterans Claims Settlement 
Office, the Armed Forces of the Philippines, as well as from 
other sources, to include statements from the appellant and 
spouse, have been added to the claims file.

Subsequent to the May 2006 Board remand, the AMC requested 
updated certifications for the NRPC.  The impetus for this 
updated certification request is that the appellant supplied 
a different service number for the spouse.  Thus, a search 
was requested under the new number.  In a May 2008 response, 
the NPRC wrote that they were unable to identify a record for 
the spouse under either service number.  In an October 2008 
response, however, the NPRC wrote that if the record had been 
at the NRPC on July 12, 1973, it would have been in the area 
that suffered the most damage from a fire and may have been 
destroyed.  The NPRC then stated that the request should be 
entered under a different code if the spouse was a Philippine 
Scout and if the spouse was a Philippine Guerilla or member 
of the Philippine Army, mail a hard copy of VA Form 3101 to 
the NPRC.  (Emphasis added.)  The NRPC indicated that the 
electronic system (PIES) was not used to request or reply to 
information for Philippine Army service.

The Federal Circuit, in Capellan v. Peake, 539 F.3d 1373 
(2008), found that VA must ensure that service department 
certifications as to whether an individual served in the 
Armed Forces of the United States are based on all available 
evidence, including any evidence of service that a claimant 
submits to VA.  (Emphasis added.)  In this case, the 
appellant and spouse submitted additional evidence after the 
initial January 1969 certification asserting, in essence, 
that such evidence shows that the appellant's late husband 
had qualifying service.  Although there are more recent 
certifications from the NPRC, there is no indication that the 
NPRC was supplied copies of these documents, and further, the 
December 2008 NPRC response indicates that further action was 
required - the submission of a hard copy of VA Form 3101.  
Form 3101 is a Request for Information.  

Therefore, the appeal must be remanded for an additional 
response from the NPRC.  The NPRC must be provided with 
copies of all of the evidence submitted in support of the 
appellant's claim, to include documents from the Philippine 
National Red Cross, the Veterans Claims Settlement Office, 
and the Armed Forces of the Philippines.  That is, copies of 
the documents that the spouse during his lifetime and the 
appellant have provided in support of the contention that the 
spouse had qualifying service for VA benefits must be copied 
and sent to the NPRC to review in the determination of 
whether the spouse had the contended active service.

Accordingly, the case is REMANDED for the following action:

1.  Request the NPRC to determine 
whether the spouse had qualifying 
service.  Copies of the documents that 
the spouse during his lifetime and the 
appellant have provided in support of 
the contention that the spouse had 
qualifying service for VA benefits, to 
include documents from the Philippine 
National Red Cross, the Veterans Claims 
Settlement Office, and the Armed Forces 
of the Philippines, must be sent to the 
NPRC to review in the determination of 
whether the spouse had such service.

2.  Thereafter, the issue on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the claim remains 
denied, the appellant must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2008).


